Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 5/17/21. As directed, Claims 1
The amendments are sufficient to overcome the claim objections and rejection under 35 USC 112(b) from the previous action.
The claim amendments obviate the 112(f) interpretations cited in the previous action.
	Claim Objections
Claims 1-3, 8-11 are objected to because of the following informalities: 
Claim 1 recites “the accommodated amount of welding wire is in a second predetermined amount…” in the third and fourth from last lines. The limitation “in a second…amount” is ungrammatical and should be corrected. It may be corrected to “the accommodated amount of welding wire is a second predetermined amount….”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the…amount of welding wire is…a second predetermined amount which is in a range from a lower limit of the predetermined amount to an upper limit of the predetermined amount, in a case where the accommodated amount of welding wire does not reach the second predetermined amount…” in the last paragraph on the first page. First, the limitation appears to be contradictory (to paraphrase, if the amount of welding wire does not reach the second predetermined amount, it is in a second predetermined amount). Thus this limitation should be rewritten to clarify the intent. Second, the term ‘first predetermined amount’ appears to indicate a single number, but this limitation indicates that it is in a range. Clarification of the terminology is required. 
On the second page, line 1, it is unclear what is meant by “the operation panel is accepting the instructions continuously.”
On the second page, lines 2, 5: “after the feeding of welding wire is abnormally stopped” is confusing because the wire feeding is not ‘currently’ stopped but (apparently) was stopped in the past. It is suggested this be amended to, for example, “after the feeding of welding wire was abnormally stopped,” or similar.
On the second page, last three lines: “the feed control circuit is configured to cancel…a stopped state caused by the feed control circuit, if the accommodated amount of welding wire 
Response to Arguments
Applicant's arguments filed 5/17/21 have been fully considered. The examiner agrees that the prior art does not teach all the limitations of claim 1 (specifically, the feed control circuit configured to perform the claimed steps). However, certain limitations must be clarified as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Examiner, Art Unit 3761